                                                               United States Bankruptcy Court
                                                                Eastern District of Wisconsin
In re:                                                                                                                  Case No. 20-27367-gmh
Hypervibe, Inc.                                                                                                         Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0757-2                                                   User: eat                                                                   Page 1 of 1
Date Rcvd: Jan 05, 2021                                                Form ID: pdf2                                                              Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 07, 2021:
Recip ID                 Recipient Name and Address
11431898               + Tracy KIEFERT, 1209 Bruss Street, De Pere, WI 54115-3227

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 07, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 5, 2021 at the address(es) listed
below:
Name                               Email Address
Bruce A. Lanser
                                   on behalf of Trustee Bruce A. Lanser wi10@ecfcbis.com

Bruce A. Lanser
                                   wi10@ecfcbis.com

Office of the U. S. Trustee
                                   ustpregion11.mi.ecf@usdoj.gov

Paul G. Swanson
                                   on behalf of Debtor Hypervibe Inc. pswanson@steinhilberswanson.com,
                                   hsaladin@steinhilberswanson.com;9572849420@filings.docketbird.com


TOTAL: 4




                              Case 20-27367-gmh                      Doc 110           Filed 01/07/21                Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF WISCONSIN

IN RE:     Hypervibe, Inc.,                                    Case No. 20−27367−gmh
                                Debtor.                        Chapter 7

                    Defective Filing Notification − Action Required by the Filer

The Proof of Claim #3780 (Official Form B410) filed by Tracy Kiefert on 1/4/2021 is missing page 3.

Dated: January 5, 2021                                    JANET L. MEDLOCK
                                                          Clerk of Court

                                                          By: Emily T.
                                                              Deputy Clerk




                  Case 20-27367-gmh           Doc 110      Filed 01/07/21        Page 2 of 2
